DETAILED ACTION
Claim Rejections - 35 USC § 112
The rejection is withdrawn due to the amendments made to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamai (U.S. Pat. No. 6,307,277).
Regarding claims 1 and 12, Tamai discloses a method of controlling an engine and a transmission of a vehicle, comprising: 
determining, by a controller, whether the vehicle is under NCC (Neutral Coasting Control) (206); 
determining, by the controller, whether an engine RPM reaches an engine RPM control point if it is determined that the NCC is in effect (220); 
determining, by the controller, an RPM and a gear stage of the transmission if it is determined that the engine RPM has reached the engine RPM control point (col. 15, lines 20-40); 
determining, by the controller, an engine target RPM of the vehicle; determining, by the controller, whether the engine RPM has reached a mild hybrid starter & generator (MHSG) control point; and controlling the MHSG according to a condition if it is determined that the engine RPM has reached the MHSG control point (col. 10, lines 60-67 discloses monitoring the engine speed so as to be maintained above an RPM and when it drops below the motor increases the engine speed.),
after determining, by the controller, whether the engine RPM has reached the MHSG control point, determining, by the controller, whether the engine RPM has slipped compared to the engine target RPM if it is determined that the engine RPM has not reached the MHSG control point (as cited above the engine rpm is monitored); 
performing, by the controller, proportional-integral-derivative (PID) control to follow the engine target RPM if the controller determines that the engine RPM has slipped compared to the target engine RPM (col. 10, lines 50-60 discloses using PID to start then engine which would be using PID if the RPM slips from its controlled target as long as the throttle is not applied); and 
determining whether the controller satisfies a control escape condition, and if the control escape condition is satisfied, terminating the control (applying the throttle application overrides the PID control),
determining whether the engine RPM has reached the MHSG control point if the controller determines that the engine RPM has not reached the engine RPM control point; 
determining, by the controller, the RPM and the gear level of the transmission if it is determined that the engine RPM has reached the MHSG control point; 
determining, by the controller, an MHSG target RPM of the vehicle (fig. 5); 
determining, by the controller, whether the engine RPM has slipped compared to the MHSG target RPM; 
performing, by the controller, a motor speed control to follow the MHSG target RPM if it is determined that the engine RPM has slipped compared to the MHSG target RPM (col. 10, lines 50-60 discloses using PID control when the throttle is not applied); and determining whether the controller satisfies a control escape condition, and if the control escape condition is satisfied, terminating the control (throttle application).
Regarding claim 4 which depends from claim 1, Tamai discloses further comprising: 
after determining, by the controller, whether the engine RPM has reached the MHSG control point, 
determining, by the controller, the RPM and the gear level of the transmission if it is determined that the engine RPM has reached the MHSG control point (fig. 5); 
determining, by the controller, an MHSG target RPM of the vehicle; determining, by the controller, whether the engine RPM has slipped compared to the MHSG target RPM; 
performing, by the controller, a motor speed control to follow the MHSG target RPM if it is determined that the engine RPM has slipped compared to the MHSG target RPM (col. 10, lines 50-60 discloses using PID control when the throttle is not applied); and determining whether the controller satisfies a control escape condition, and if the control escape condition is satisfied, terminating the control (throttle application).
Regarding claim 5 which depends from claim 4, Tamai discloses further comprising: 
after determining, by the controller, whether the engine RPM has slipped compared to the MHSG target RPM, if the controller determines that the engine RPM does not slip compared to the MHSG target RPM, determining whether the controller satisfies the control escape condition, and if the control escape condition is satisfied, terminating the control (throttle application).
Regarding claim 6 which depends from claim 1, Tamai discloses wherein: in determining, by the controller, an engine target RPM of the vehicle, the controller determines a current vehicle speed, and the controller sets the engine target RPM according to a first map table previously set for the current vehicle speed and the gear stage (fig. 5).
Regarding claim 7 which depends from claim 2, Tamai discloses wherein: performing the PID control to follow the engine target RPM is performed by adjusting an ignition timing of the engine with fast response and adjusting an opening amount of the throttle with strong persistence (col. 5, lines 55-63).
Regarding claim 10 which depends from claim 1, Tamai discloses wherein: in determining, by the controller, whether the engine RPM has reached the MHSG control point, if the engine RPM is 700 rpm/sec or less (less option addressed), the controller determines that the MHSG control point has been reached (col. 15, lines 35-40).
Regarding claim 11 which depends from claim 3, Tamai discloses wherein: the motor speed control is to perform target speed tracking control based on motor current control (col. 10, lines 60-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (U.S. Pat. No. 6,307,277) in view of Otani (U.S. Pat. No. 5,727,522).
Regarding claim 8 which depends from claim 7, Tamai does not disclose wherein: in a situation in which the engine RPM is overshot compared to the engine target RPM, the controller controls the engine ignition timing to be retarded and to reduce the opening amount of the throttle.
Otani, which deals in target engine speeds, teaches in a situation in which the engine RPM is overshot compared to the engine target RPM, the controller controls the engine ignition timing to be retarded and to reduce the opening amount of the throttle (col. 3, lines 53-67 discloses retarding the ignition timing and having the throttle opening be small).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Tamai with the operation of Otani because this allows for good engine speed control (col. 1, lines 8-10).
Regarding claim 9 which depends from claim 7, Otani discloses wherein: in a situation in which the engine RPM is undershot compared to the engine target RPM, the controller controls to advance the engine ignition timing and increase the opening amount of the throttle (col. 5, lines 47-55 discloses advancing and col. 14, lines5-30 discloses how the throttle is allowed to open or close in order to meet the engine needs.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/038,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application have more steps they anticipate this broader claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This double patenting rejection will be withdrawn after one of the claims in these applications has been finalized and they are no longer under double patenting.

Response to Arguments
Applicant's arguments filed 09/15/22 have been fully considered but they are not persuasive.
The applicant argues on page 9 that using PID control to control an engine RPM under the condition that the RPM has slipped is different than what is disclosed in Tamai.  The Tamai reference in col. 10, lines 50-60 states that the system uses PID control to start the engine, which is to say it is controlling the RPM’s of the engine with PID control to go from 0 to the target.  Whether it slips during this time and PID control is continued to be used to get back to non-slip or if the moment “engine on” state is required the target has become non-zero where the engine is at zero and so is already in slip condition this system is using PID control on the RPM’s as claimed.  
The applicant argues on page 9 that the control of the motor with PID control is not being addressed.  As above the system is using PID control to have the motor start the engine by controlling the RPM.  Where this is due to “slip” this condition has not been defined in the claims and is being broadly interpreted as being not at the desired RPM.  Which the engine is at zero RPM and is being told to turn on which is a non-zero target.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747